Citation Nr: 0216954	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  94-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from October 1950 to April 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board ) on appeal of rating decisions of the Lincoln, 
Nebraska, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was before the Board previously in April 
1998, at which time it was remanded for additional 
development.  After it was returned to the Board, it was 
remanded again in November 1999 for completion of the 
requested development.  The requested development has now 
been completed, and the case has been returned to the Board 
for further consideration.  


FINDINGS OF FACT

1.  The veteran was initially found to have basal and 
squamous cell lesions of the skin in the 1980s.  

2.   The veteran did not arrive in the Asiatic-Pacific 
Theater of Operations until after July 1, 1946, and 
therefore it cannot be established as a matter of law that 
the veteran was exposed to radiation while stationed in 
Japan; the Defense Threat Reduction Agency has estimated the 
veteran's exposure to ionizing radiation in service to be 
0.0 rem for all types of radiation, and at all relevant 
locations of the body.  

3.  The VA Chief Public Health and Environmental Hazards 
Officer has opined that is it unlikely the veteran's basal 
and squamous cell skin cancers can be attributed to exposure 
to ionizing radiation in service.  




CONCLUSION OF LAW

Skin cancer as residual to ionizing radiation exposure was 
not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1131 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed skin cancer due 
to exposure to ionizing radiation during active service.  He 
states that he was stationed in Japan in 1951, and that he 
took a tour to Hiroshima.  While on tour, he picked up some 
roof tiles as souvenirs.  Several days later, he learned 
that they may be contaminated, and he states that a Geiger 
counter showed that they were indeed radioactive.  The 
veteran says that he began to develop skin lesions in the 
1980s, and that some of these lesions were later found to be 
cancerous.  He has continued to require the occasional 
removal of skin lesions that are often cancerous up to the 
present time.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  The Board finds 
that these duties have both been met.  

The veteran received timely notice of the decision on 
appeal, and he has been provided with a Statement of the 
Case and Supplemental Statements of the Case that contain 
the laws and regulations concerning his claim, the rating 
code governing the evaluation of his disability, and an 
explanation of the reasons and bases for the denial of his 
claim, which also indicated what evidence was needed to 
prevail.  In an April 2001 letter, the provisions of the 
VCAA were provided to the veteran, which also afforded him 
an additional opportunity to identify any private or VA 
sources of medical evidence that had not been previously 
identified and obtained.  VA has obtained all medical 
records that have been identified by the veteran, and has 
afforded him medical examinations in conjunction with his 
claim.  Furthermore, all of the necessary studies and 
opinions pertaining to radiation claims have been completed 
and obtained.  The Board must conclude that the duties to 
notify and assist have been completed, and that the veteran 
was made aware of what evidence he should provide, and what 
evidence would be obtained by VA.  Therefore, the Board 
finds that a remand would serve no useful purpose for this 
issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does not 
affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  
See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that service connection for a condition 
which is claimed to be attributable to ionizing radiation 
exposure during service may be established in one of three 
different ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom.  Ramey v. Gober 120 F.3d 1239 (Fed.Cir.1997).  
First there are 15 types of cancer which are presumptively 
service connected. 38 U.S.C.A. § 1112(c) (West 1991 & Supp. 
2001).  Second, 38 C.F.R. § 3.311(b) (2001) provides a list 
of "radiogenic diseases" which will be service connected 
provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by "showing that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed.Cir.1994).  See also Hardin v. Brown, 
11 Vet. App. 74, 77 (1998).

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307 (2001) are also satisfied; leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland and cancer of the urinary tract.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2001).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a).

For purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation 
and shall include the following:  All forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia, thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, and lymphomas other than Hodgkin's disease. 38 
C.F.R. § 3.311(b)(2).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease; and such disease first 
became manifest within the period specified before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.  38 C.F.R. § 
3.311(b).

If after review the Under Secretary for Benefits is 
convinced sound scientific and medical evidence supports the 
conclusion it is at least as likely as not the veteran's 
disease resulted from exposure to radiation in service, the 
Under Secretary for Benefits shall so inform the RO of 
jurisdiction in writing.  The Under Secretary for Benefits 
shall set forth the rationale for this conclusion, including 
an evaluation of the claim under the applicable factors 
specified in this section.  If the Under Secretary for 
Benefits determines there is no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service, the Under Secretary for Benefits shall so inform 
the RO office of jurisdiction in writing, setting forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c).

The veteran's service medical records are negative for 
evidence of skin cancer.  His March 1954 discharge 
examination found that his skin was normal.  

The veteran's personnel records show that he had active 
service from October 1950 to April 1954.  These records do 
not show any service prior to October 1950, and the veteran 
has not contended that he had such service.  The veteran has 
stated that he was assigned to a base in Japan in 1951.  
This is supported by his personnel records, which show that 
he left the United States in December 1950, and arrived at 
his new duty station in the Asian Pacific theater of 
operations in January 1951, and remained in this theater 
until May 1952.  

The medical records clearly show that the veteran first 
developed skin cancer many years after service, and that he 
continues to require the occasional removal of cancerous 
lesions from his skin.  

Post service medical records show that skin lesions were 
initially noted in April 1973.  These lesions were described 
as abrasions.  A lesion of the left hand was found in June 
1984.  This lesion was described as keratotic after removal.  
VA treatment records from March 1987 state that the veteran 
was status post removal of a basal cell carcinoma from the 
left hand.  November 1989 records indicate that the veteran 
underwent excision of a lesion of the right forehead, which 
was determined to be basal cell carcinoma.  March 1992 VA 
records refer to multiple skin carcinomas.  August 1992 
records show that a skin lesion that was removed from the 
left arm proved to be squamous cell carcinoma, as did 
lesions removed in March 1994 and April 1994.  Records from 
July 1998 and September 1998 show that lesions were removed 
that were determined to be squamous cell.  A cyst removed 
from the base of the veteran's neck in May 2000 was found to 
be invasive, well differentiated squamous cell carcinoma.  

The RO contacted the Director of the Defense Threat 
Reduction Agency in December 1999, and provided information 
concerning the veteran's belief that he was exposed to 
ionizing radiation as a result of a bus tour of Hiroshima 
and Nagasaki in 1951.  The letter included the veteran's 
contention that he picked up some roof tiles from a building 
near ground zero, and kept the tiles as souvenirs for 
several days.  The RO noted that there were no records of 
any radiation dose measurements for the veteran, and that 
his name was not on a registry for service people exposed to 
radiation.  

The Defense Threat Reduction Agency replied to the RO's 
request in May 2000.  This letter noted that as the veteran 
was not in Hiroshima or Nagasaki during the period from 
August 6, 1945, to July 1, 1946, he was not a confirmed 
participant with the occupation forces at those locations.  
The dose assessment said that the veteran had been assigned 
to an air base in Iwakuni, Japan, from January 22, 1951, to 
May 4, 1952.  His statements indicated that he made several 
excursions by bus to Hiroshima and Nagasaki, and that he 
retrieved some tiles from a building and held them for 
several days.  No dosimetry records could be located for the 
veteran.  For the dose reconstruction, it was assumed that 
the veteran toured both Hiroshima and Nagasaki two times in 
early 1951, that each visit was a week in duration, and that 
he did not return at a later time.  It was further assumed 
that during his visits, the veteran spent eight hours per 
day at random locations within two miles of the respective 
ground zeros, that one kilogram of roof tile was retrieved 
from a location at or near ground zero during his first 
excursion, and that the veteran kept these tiles for 130 
days until his departure for Korea.  Based on this 
information and these assumptions, the veteran's neutron 
dose was estimated to be 0.000 rem.  His gamma dose was also 
estimated to be 0.000 rem, which was defined as less than 
0.001 rem.  A more specific estimate for the veteran's skin 
dose assessment was also provided.  The report stated that 
the dose at the skin at the veteran's cancer induction sites 
was determined for the basal cell layer of the epidermis.  
The cancer sites were assumed to have been bare at the time 
of exposure.  The calculated maximum beta plus gamma doses 
to the veteran's cancer sites were 0.0 rem to the skin of 
his face, and 0.0 rem to the skin of his left arm.  

A medical opinion was obtained from the Chief Public Health 
and Environmental Hazards Officer in August 2000.  This 
opinion noted that the Defense Threat Reduction Agency 
estimated that the ionizing radiation that the veteran was 
exposed to during active service consisted of 0.000 rem of 
external neutron, 0.0 rem with an upper bound of 0.0 rem for 
external gamma, 0.0 rem for a dose to the face, and 0.0 rem 
for a dose to the left arm.  The doctor noted that skin 
cancer was usually attributed to ionizing radiation at high 
dose, such as several hundred rads.  An increased risk for 
basal cell but not squamous cell cancers had been seen in 
atomic bomb survivors.  In light of the above, the doctor 
opined that it was unlikely that the veteran's basal and 
squamous cell cancers could be attributed to exposure to 
ionizing radiation in service.  

In a January 2001 opinion, a VA doctor stated that he had 
treated the veteran for the past four years.  The doctor 
said that the veteran had served in the Hiroshima area 
during the cleanup right after the atomic bomb was dropped.  
He said the veteran had served in Japan from 1947 to 1948, 
and was there again in 1950.  The doctor said that there 
were very high levels of radiation in this area during that 
period, and that it was well documented that skin cancer is 
caused from ionizing radiation.  The doctor stated it was 
his opinion that it was more likely than not that the 
veteran's skin cancer condition and cancer on the left side 
of the abdominal area which had been surgically removed was 
a result of exposure to ionizing radiation from Hiroshima.  

The Board finds that entitlement to service connection for 
skin cancer as a result of exposure to ionizing radiation 
during active service is not demonstrated.  The evidence 
does not show that the veteran was exposed to ionizing 
radiation during service.  

The term "radiation exposed veteran" means a veteran who 
participated in a radiation-risk activity.  The term 
"radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 
1, 1946.  The term "occupation of Hiroshima or Nagasaki, 
Japan, by United States forces" means official military 
duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan.  38 C.F.R. § 3.309(d)(3).  As 
the veteran did not arrive in Japan until 1951, by 
regulation, he may not be considered to be a radiation 
exposed veteran due to service in Japan. 38 C.F.R. § 
3.309(d)(3).  

Although the veteran did not arrive in Japan in time to be 
considered a radiation exposed veteran, this does not 
preclude the veteran from using other means to establish 
that he was exposed to radiation while in Japan.  Therefore, 
it was necessary to obtain an estimate of his exposure based 
on his service records and his contentions.  However, the 
veteran's estimated exposure was 0.0 rems for all types of 
radiation, and for the skin of his forehead and left arm.  
Based on this dose estimate, the VA Chief Public Health and 
Environmental Hazards Officer opined that it was unlikely 
the veteran's skin cancer developed as a result of exposure 
to ionizing radiation during active service.  The Board 
finds this opinion to be very persuasive.  

The Board has also considered the medical opinion that 
states that it is more likely than not that the veteran 
developed his skin cancer as a result of radiation during 
active service.  However, this opinion is premised on the 
assumption that there was exposure to radiation, and this 
has not been shown by the evidence.  An opinion based upon 
an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
this cannot be used to show that the veteran was exposed to 
radiation.  

The Board must find that the preponderance of the evidence 
is against the veteran's claim that he was exposed to 
radiation during active service, and as the veteran's claim 
for service connection for skin cancer is dependent on 
evidence of radiation exposure, entitlement to service 
connection for this disability is not warranted. 


ORDER

Entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

